Per Curiam.
The plaintiff, a parishioner, could not in an action for a declaratory judgment question the corporate organization of *564the appellant church. It matters not whether the action is one for a declaratory judgment, or for injunction or other equitable relief. The right to question the validity of the corporate organization rests solely under our law in the Attorney-General. Neither does the plaintiff show any right to question the standing as officers of the sundry individual defendants. The plaintiff in this respect must at least first proceed within the corporate organization itself by notice and demand to the acting officers for a new election.
Sears, P. J., Taylor, Thompson and Crosby, JJ., concur; Lewis, J., not sitting.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.